DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the 101 rejection, the applicant argues that “the claims integrate that judicial exception into a practical application, specifically, an application for providing extended information on a topic a user is determined to be interested in during a conversational session with a digital assistant”.  However, there is no indication in the claim that the conversation is between a user a digital assistant.  Specifically, there is no indication that the determining and the last providing steps are performed by the personal digital assistant in a meaningful way to generate extended information to provide the end user.  A human individual can perform these two central steps by observing what a section of the text the user is looking at and providing information related to the text the user is looking at.  Furthermore, the additional element of a digital assistant recited in the first providing step is merely for the purpose of data gathering/providing.  It is considered “insignificant extra-solution activity” that amount to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1, 11, and 20 recite “providing … a response …”, and “determining … interest of the user in a topic contained within the response”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the digital assistant” and “processor”, nothing in the claim element precludes the step from practically being performed by human.  For example, but for “the digital assistant” and “processor” language, these steps in the context of this claim encompass the user manually provides a response to a question and determines whether the user is interested in the topic of the response based on facial expression or audible response of the user.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is 
Similarly, dependent claims 2-10 and 12-19 include additional steps that are directed collecting data and updating data are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eldeeb et al. (USPG 2020/0380389, hereinafter referred to as Eldeeb) in view of Abou Mahmoud et al. (USPG 2017/0031433, hereinafter referred to as Abou Mahmoud).

Regarding claims 1, 11, and 20, Eldeeb discloses a method, device, and product comprising storage device, comprising: 
a processor; a memory device that stores instructions executable by the processor (see figures 2A and 4) to:
receiving, at a digital assistant of an information handling device, a query from a user (paragraph 40, DA receives a user query); 
providing, using the digital assistant, a response to the query (paragraph 40, “A satisfactory response to the user request includes a provision of the requested information answer …”; also see paragraph 241, providing responses such as “For how many people?” and “On which day?”); 
determining, during provision of the response, interest of the user in a topic contained within the response (paragraph 241, the user’s answers to the outputted responses are indications of the user’s interest in the responses; also see paragraph 260 and/or figures 10A-B for various topics of interest, “concept generator 840A can determine one or more topics 1018 based on impressions 830. Topics 1018 can includes topics of the user’s interests, such as entertainment topics (e.g., Lady Gaga's concert, action movies, country music), sport topics (e.g., basketball), financial topics (e.g., real-estate investing), research topics (e.g., electric vehicle), or the like”; also see paragraphs 300-303); and 
providing, based on the interest, extended information related to the topic (paragraphs 300-303, 307, 312 and 321, once topics of interest have been determined, suggestion is provided to the user; also see figures 11B-C).  
Eldeeb fails to explicitly disclose, however, Abou Mahmoud teaches wherein the determining the interest of the user in a topic comprises utilizing a secondary device (paragraph 39, using camera to track eye movements and gaze) operatively coupled to the information handling device to capture an indication of interest associated with a topic in the response (paragraphs 49-50, “identifies one or more content subject matter areas of interest to the user from the analyzed portion(s) of the rendered content” based on eye tracking), wherein the indication of interest is determined based upon a historical topic analysis identifying a correlation between a user input and an interest by the user (paragraphs 17 and 50-51, “eye-gazed derived interest model may be constructed to remember the user’s individualized interests” that are built and “updated over time to iteratively refine and further improve efficiency”; using current gazing information and “eye-gazed derived interest model” (historical data) to determine user’s current interest); and automatically providing, during provision of the response and based on the captured indication of interest associated with the topic, extended information related to the topic (process in figure 4 and/or referring to paragraphs 49-52, the system determines a subject matters of interest to the user based on the captured gazing information and interest model derived from historical data and automatically recommends new contents for the user).
Since Eldeeb and Abou Mahmoud are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of analyzing gazing information in conjunction with interest model derived from historical data to determine subject matters of interest to the user.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Regarding claims 2 and 12, Eldeeb further discloses wherein the determining comprises using at least one other information handling device to track user interest (paragraph 256, determining a “gaze direction” or “motion sensing” would require a separate device other than audio input device; also see figure 2A, various input devices).  

Regarding claims 3 and 13, Eldeeb further discloses wherein the determining comprises receiving eye-tracking input (paragraph 256, determine user’s topic of interested based on “gaze direction”).  

paragraph 345, determine user’s topic of interested based on “a user's health or level of fitness (e.g., vital signs measurements, medication information, exercise information), date of birth, or any other identifying or personal information”).  

Regarding claims 5 and 15, Eldeeb further discloses wherein the determining comprises receiving audible input (figure 7B, speech input).  

Regarding claims 6 and 16, Eldeeb further discloses wherein the determining comprises receiving gesture input (paragraph 256, determine user’s topic of interested based on “motion sensing”).  

Regarding claims 7-8 and 17-18, Eldeeb further discloses wherein the determining comprises utilizing historical topic analysis specific to the user (paragraphs 300-303, 307, 312 and 321; also see figures 11B-C), wherein the historical topic analysis is updated based upon feedback provided by the user with respect to a topic (paragraph 311, “… update the representation of collection of user-specific information …” based on negative feedback).  

Regarding claims 9-10 and 19, Eldeeb further discloses providing an indication at the information handling device to a user indicating more information related to the topic is available (figures 11B-C, indicating on display of available information); wherein the figures 11B-C, indicating on display of available information).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Behal et al. (USPG 2016/0335264) teach a method for responding to search query.  Rakshit et al. (USPG 2020/0098358) teach a method for presenting contextually appropriate responses to user queries by a digital assistant device.  Mccartney et al. (USPG 2018/0349447) teach a method for customizing suggestions using user-specific information.  These references are considered pertinent to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.